Exhibit 10.2.4.6

THIRD AMENDMENT TO AGREEMENT REGARDING LEASES

THIS THIRD AMENDMENT TO AGREEMENT REGARDING LEASES (this “Amendment”) is made
and entered into this 6th day of November, 2009, by and between PSLT-BLC
PROPERTIES HOLDINGS, LLC, a Delaware limited liability company (“PSLT-BLC
Holdings”), and BROOKDALE PROVIDENT PROPERTIES, LLC, a Delaware limited
liability company (“BLC Holdings”), and is joined herein for certain limited
purposes by BROOKDALE PROVIDENT MANAGEMENT, LLC, a Delaware limited liability
company (“Manager” or “Brookdale Management”), VENTAS PROVIDENT, LLC, a Delaware
limited liability company (“Ventas Provident”), successor-in-interest to
Provident Senior Living Trust, a Maryland real estate investment trust,
BROOKDALE LIVING COMMUNITIES, INC., a Delaware corporation (“Second Tier
Guarantor”), BROOKDALE SENIOR LIVING INC., a Delaware corporation (“Parent
Guarantor”), the Provident Lessors (as defined in the Agreement (as hereinafter
defined)), and the Brookdale Lessees (as defined in the Agreement).

R E C I T A L S:

WHEREAS, PSLT-BLC Holdings, BLC Holdings and, for certain limited purposes,
Manager, the Provident Lessors, the Brookdale Lessees and Ventas Provident
(through Ventas Provident’s predecessor-in-interest), are parties to that
certain Agreement Regarding Leases dated as of October 19, 2004, which has been
modified by that certain letter agreement, dated as of October 19, 2004, that
certain letter agreement, dated as of March 28, 2005, that certain letter
agreement, dated as of April 16, 2008 (the “April 16 Letter Agreement”), that
certain First Amendment to Agreement Regarding Leases, dated as of February 11,
2009 (the “First Amendment”), and that certain Second Amendment to Agreement
Regarding Leases, dated as of March 2, 2009 (such agreement, as so amended, the
“Agreement”); and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings respectively given to such terms in the Agreement; and

WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Recitals. The recitals set forth above are hereby incorporated into the body
of this Amendment as if fully restated herein.



--------------------------------------------------------------------------------

2. Coverage Based Security Deposit.

2.1. Paragraph 28(a)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(ii)

(A) commencing with the first (1st) calendar quarter of the fifth (5th) Lease
Year and continuing thereafter, if the Facilities fail to maintain, for each
previous twelve (12) month period ending at the end of each calendar quarter
(each such twelve (12) month period ending as aforesaid, a “Test Period”), a
Lease Coverage Ratio, assuming, solely for purposes of the Lease Coverage Ratio
calculations in this subparagraph (ii), the payment of a management fee equal to
three percent (3%) of gross revenues during the applicable Test Period and the
expenditure by the Brookdale Lessees of the applicable Minimum Capital Additions
Amount for such Test Period, of not less than the following, calculated on an
aggregate basis for all Facilities:

 

1.05 to 1.0   - For any Test Period ending during the fifth (5th), sixth (6th)
or seventh (7th) Lease Year; 1.10 to 1.0   - For any Test Period ending during
the eight (8th), ninth (9th), tenth (10th), eleventh (11th) or twelfth (12th)
Lease Year; and 1.15 to 1.0   - For any Test Period ending during the thirteenth
(13th), fourteenth (14th) or fifteenth (15th) Lease Year or during any Lease
Year of any Renewal Term.

If the Facilities fail to maintain the required Lease Coverage Ratio for a Test
Period ending during the Initial Term, BLC Holdings or Manager may, at its
option, cure the resulting Management Termination Event (although BLC Holdings
and Manager shall not be obligated to so cure and, in addition, no such cure
right shall be available in the case of any such failure for any Test Period
ending during any Renewal Term) provided and on the condition that all of the
following conditions and requirements are met:

(1) In the case of any failure to maintain the required Lease Coverage Ratio for
any Test Period ending during any of the eleventh (11th), twelfth (12th),
thirteenth (13th), fourteenth (14th) and fifteenth (15th) Lease Years, in
addition to the failure for such Test Period, the Facilities shall have not
failed to maintain the required Lease Coverage Ratio with respect to two (2) or
more other Test Periods ending during such five (5) Lease Years (provided,
however, that BLC Holdings’ and Manager’s rights to so cure are unlimited in
number in the fifth (5th), sixth (6th), seventh (7th), eighth (8th), ninth
(9th) and tenth (10th) Lease Years); and

(2) Within five (5) Business Days after receipt of a written notice from
PSLT-BLC Holdings stating that the Facilities have failed to maintain the
required Lease Coverage Ratio for a Test Period, BLC Holdings or Manager, in its
discretion, shall either deliver a letter of credit or make a cash deposit (via
wire transfer) with PSLT-BLC Holdings as additional security (each such delivery
or deposit of additional security, herein, a “Coverage Based Security Deposit”;
any such Coverage Based Security Deposit that is in the form of a letter of
credit, herein, a “Coverage Based Letter of Credit”) in the amount by which the
NOI would have needed to be increased in order to have satisfied the required
Lease Coverage Ratio for such Test Period (such increase in the amount of NOI,
herein, the “Shortfall Amount”). Solely for the purpose of calculating any
Shortfall Amount in this subparagraph (ii)(A)(2), the amount of any Coverage
Based Security Deposit(s) previously made by BLC Holdings or Manager in
accordance with the terms of this subparagraph (ii)(A)(2) that have not been
applied or returned by PSLT-BLC Holdings pursuant to the terms of this
subsection (ii) as of the date of such calculation shall be deducted from the
amount otherwise required to be deposited by BLC Holdings or Manager in order to
increase NOI to satisfy the required Lease Coverage Ratio; and



--------------------------------------------------------------------------------

(B) In the event PSLT-BLC Holdings holds a Coverage Based Security Deposit
pursuant to this subparagraph (ii) and, with respect to any subsequent two
consecutive Test Periods, the Facilities in the aggregate maintain a Lease
Coverage Ratio of at least 1.15 to 1.0, PSLT-BLC Holdings shall, promptly after
receipt of reasonably satisfactory evidence of the foregoing and provided no
Event of Default exists and no event has occurred or condition has arisen that,
with notice or the passage of time or both, may become an Event of Default,
return the Coverage Based Security Deposit to BLC Holdings, which return shall
not, subject to and without limitation of subparagraph (ii)(A)(1) above,
preclude BLC Holdings or Manager from thereafter making a further Coverage Based
Security Deposit if the required Lease Coverage Ratio is not satisfied as to a
subsequent Test Period during the Initial Term; and

(C) PSLT-BLC Holdings shall be entitled to use (or draw upon, in the case of any
Coverage Based Security Deposit that is in the form of a Coverage Based Letter
of Credit) and apply any or all of the Coverage Based Security Deposit at the
same times and in the same manner as PSLT-BLC Holdings is entitled to use (or
draw upon, in the case of any Coverage Based Security Deposit that is in the
form of a Coverage Based Letter of Credit) and apply any or all of the Security
Deposit and/or any Letter of Credit and shall have the same rights and
protections with respect thereto as it has with respect to the Security Deposit
and/or any Letter of Credit (e.g., if any of the Coverage Based Security Deposit
is applied (or, if applicable, drawn upon) by PSLT-BLC Holdings in connection
with an Event of Default, BLC Holdings shall forthwith take such action as is
necessary to restore the amount of the Coverage Based Security Deposit (or, if
applicable, to restore the face amount of any Coverage Based Letter of Credit)
held by PSLT-BLC Holdings to the amount (or face amount) thereof that was held
by PSLT-BLC Holdings prior to such application, or a Management Termination
Event under this Agreement shall be deemed to have occurred), except that,
notwithstanding anything to the contrary contained in this Agreement, (w) except
as provided in subparagraph (x) below, the occurrence of any event that,
pursuant to Paragraph 33(c) of this Agreement, would require a reduction in or
return of the Security Deposit or any Letter of Credit, as the case may be,
shall not result in any obligation of PSLT-BLC Holdings to reduce or return any
Coverage Based Security Deposit, (x) the Coverage Based Security Deposit shall
not be returned by PSLT-BLC Holdings until the requirements of subparagraph
(ii)(B) above are met (or, if this Agreement terminates prior to meeting of the
requirements of subparagraph (ii)(B) above, until PSLT-BLC Holdings is required
to return the Security Deposit or Letter of Credit, as the case may be,
following the expiration of the Term or sooner termination of this Agreement
(other than a termination which results from an Event of Default), (y) neither
BLC Holdings nor any of the Brookdale Lessees shall be entitled to request or
require that PSLT-BLC Holdings expend all or any part of the Coverage Based
Security Deposit towards the expenditure of the Minimum Capital Additions Amount
with respect to any Facility, and (z) PSLT-BLC Holdings may commingle the
Coverage Based Security Deposit with other funds of it and its Affiliates. In
addition, PSLT-BLC Holdings shall pay BLC Holdings interest on the cash portion
of any Coverage Based Security Deposit deposited by BLC Holdings or Manager at
the same times and in accordance with the same procedures as interest is paid
under the April 16 Letter Agreement, but with interest at the Deposited Funds
Rate referenced in the April 16 Letter Agreement, less twenty five (25) basis
points (0.25%). Except as expressly provided otherwise herein (e.g.,
subparagraphs (w), (x), (y) and (z) of the preceding sentence), it is understood
and agreed that any Coverage Based Letter of Credit shall comply with, and be
subject to, the terms, conditions and requirements set forth in Paragraphs 33(a)
and (b) of this Agreement.”

2.2. The parties acknowledge and agree that BLC Holdings has previously made a
Coverage Based Security Deposit with PSLT-BLC Holdings in the amount of
$1,453,238 (in the form of a Coverage Based Letter of Credit) and is,
simultaneously herewith, depositing an additional Coverage Based Security
Deposit with PSLT-BLC Holdings in the amount of $3,423,990, and both such
Coverage Based Security Deposits (i) shall be deducted from the calculation of
future Shortfall Amounts (if any) as and to the extent set forth in Paragraph
28(a)(ii)(A)(2) of the Agreement and (ii) constitute, in the aggregate, the
entire Shortfall Amount for the first (1st) and second (2nd) Test Period in the
Fifth (5th) Lease Year.

 



--------------------------------------------------------------------------------

3. Total Revenues. For the purpose of calculating the Lease Coverage Ratio,
Section 1.3 of the First Amendment is hereby amended and restated in its
entirety to read as follows:

“1.3 For the purpose of calculating the Lease Coverage Ratio, the term “Total
Revenues” shall not include (a) any revenue received from any Affiliate of the
Brookdale Lessees except rent, if any, from such Affiliate paid pursuant to a
sublease approved by Landlord Holdings for which Landlord Holdings also
expressly approved inclusion of such revenue in connection with the approval of
such sublease (which Landlord Holdings may approve or deny in its sole and
absolute discretion), or (b) any revenue generated at a Facility from any
services performed or provided by any Affiliate of the Brookdale Lessees.
Notwithstanding the foregoing, for purposes of calculating the Lease Coverage
Ratio, the term “Total Revenues” shall include (A) all revenue generated from
health care services performed for or provided to residents of the Westbury
Facility to the extent that such revenue is paid directly to the Westbury
Lessee, and (B) community fees actually collected during the period in question
to the extent that such fees are fully earned by Brookdale Lessees upon receipt
and are non-refundable to the resident (or if refundable, to the extent the
right to the refund expires).”

4. Westbury Provider Numbers. The parties hereto acknowledge and agree that in
no event shall any Westbury Provider Numbers (as hereinafter defined) be used in
connection with the provision of health care services to non-residents of the
Westbury Facility. As used herein, the term “Westbury Provider Numbers” shall
mean any provider numbers associated with a Third Party Payor Program that are
issued to the Westbury Lessee.

5. Certain Exhibits. Exhibits A and B to the Second Amendment are hereby amended
and restated in their entirety to read as set forth on, respectively, Exhibit A
and Exhibit B to this Amendment.

6. Full Force and Effect. Except as otherwise expressly provided herein, the
Agreement shall be and remain in full force and effect in accordance with its
terms.

7. Counterparts. This Amendment may be executed in one or more multiple
counterparts, all of which, when taken together shall constitute one and the
same instrument.

8. Facsimile; Email. Executed versions of this Amendment may be delivered by the
parties via facsimile or email, either or both of which shall constitute
delivery of an original.

9. Severability. The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

10. Conflicts. If any of the terms, covenants or conditions of this Amendment
conflict with the terms, covenants or conditions of the Agreement, the terms,
covenants and conditions of this Amendment shall control. From and after the
date of this Amendment, references to the “Agreement” shall mean the Agreement
as amended by this Amendment.

11. Attorneys Fees. Each party hereto shall be responsible for all fees and
expenses of its attorneys incurred in connection with the negotiation, execution
and delivery of this Amendment and the subject matter hereof, including the
parties’ prior discussions and disagreement as to the manner of calculation of
the Shortfall Amount and the Coverage Based Security Deposit.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above written.

 

PSLT-BLC HOLDINGS: PSLT-BLC PROPERTIES HOLDINGS, LLC, a Delaware limited
liability company and the successor to Brookdale Living Communities of
Connecticut - WH, LLC, Brookdale Living Communities of Illinois – Hoffman
Estates, LLC, Brookdale Living Communities of Illinois – HLAL, LLC, BLC of
Indiana – OL, L.P. and Brookdale Living Communities of New Mexico – SF, LLC By:
  PSLT OP, L.P., a Delaware limited partnership, its sole member   By:   PSLT
GP, LLC, a Delaware limited liability company, its sole general partner     By:
  Ventas Provident, LLC, a Delaware limited liability company, its sole member  
    By  

/S/ Richard A. Schweinhart

      Name:   Richard A. Schweinhart       Its:   President and Chief Financial
Officer

 

BLC HOLDINGS: BROOKDALE PROVIDENT PROPERTIES, LLC, a Delaware limited liability
company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

JOINDER BY MANAGER

Manager joins into this Amendment for the limited purposes of acknowledging the
foregoing terms of this Amendment, including, without limitation, the revisions
to Paragraph 28(a)(ii) of the Agreement.

 

MANAGER: BROOKDALE PROVIDENT MANAGEMENT, LLC, a Delaware limited liability
company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

JOINDER BY VENTAS PROVIDENT

Ventas Provident joins into this Amendment for the limited purposes of
acknowledging the foregoing terms of this Amendment.

 

VENTAS PROVIDENT: VENTAS PROVIDENT, LLC, a Delaware limited liability company
By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

JOINDER BY SECOND TIER GUARANTOR

Second Tier Guarantor joins into this Amendment for the purposes of
acknowledging and agreeing (a) to the foregoing terms of this Amendment, it
being understood by Second Tier Guarantor that the “Guaranteed Obligations” (as
such term is defined in the Second Tier Guaranty) include any and all
obligations of BLC Holdings (the obligor whose Guaranteed Obligations Second
Tier Guarantor guaranties pursuant to the terms of the Second Tier Guaranty)
under, or in connection with, the Agreement, as modified by this Amendment, and
(b) that the Guaranteed Obligations shall remain unmodified (except to the
extent such Guaranteed Obligations are modified by the foregoing terms of this
Amendment) and continue until such time as the Second Tier Guaranty terminates.

 

SECOND TIER GUARANTOR: BROOKDALE LIVING COMMUNITIES, INC., a Delaware
corporation By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

JOINDER BY PARENT GUARANTOR

Parent Guarantor joins into this Amendment for the purposes of acknowledging and
agreeing (a) to the foregoing terms of this Amendment, it being understood by
Parent Guarantor that the “Guaranteed Obligations” (as such term is defined in
the Parent Guaranty) include any and all obligations of the Brookdale Lessees
and the Second Tier Guarantor (the obligors whose Guaranteed Obligations Parent
Guarantor guaranties pursuant to the terms of the Parent Guaranty) under, or in
connection with, the Agreement, as modified by this Amendment, and (b) that the
Guaranteed Obligations shall remain unmodified (except to the extent such
Guaranteed Obligations are modified by the foregoing terms of this Amendment)
and continue until such time as the Parent Guaranty terminates.

 

PARENT GUARANTOR: BROOKDALE SENIOR LIVING INC., a Delaware corporation By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

JOINDER BY PROVIDENT LESSORS

Each of the Provident Lessors joins into this Amendment for the limited purpose
of acknowledging the foregoing terms of this Amendment.

 

PROVIDENT LESSORS: PSLT-BLC PROPERTIES HOLDINGS, LLC, a Delaware limited
liability company and the successor to Brookdale Living Communities of
Connecticut - WH, LLC, Brookdale Living Communities of Illinois – Hoffman
Estates, LLC, Brookdale Living Communities of Illinois – HLAL, LLC, BLC of
Indiana – OL, L.P. and Brookdale Living Communities of New Mexico – SF, LLC By:
  PSLT OP, L.P., a Delaware limited partnership, its sole member

  By:   PSLT GP, LLC, a Delaware limited liability company, its sole general
partner

    By:   Ventas Provident, LLC, a Delaware limited liability company, its sole
member

      By:  

/S/ Richard A. Schweinhart

      Name:   Richard A. Schweinhart       Its:   President and Chief Financial
Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF ARIZONA-EM, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer

 

BROOKDALE LIVING COMMUNITIES OF CALIFORNIA-RC, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF CALIFORNIA, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer

 

BLC OF CALIFORNIA-SAN MARCOS, L.P., a Delaware limited liability company By:  
Brookdale Living Communities of California-San Marcos, LLC, a Delaware limited
liability company, its general partner By:   PSLT-BLC Properties Holdings, LLC,
a Delaware limited liability company, its sole member By:   PSLT OP, L.P., a
Delaware limited partnership, its sole member By:   PSLT GP, LLC, a Delaware
limited liability company, its sole general partner By:   Ventas Provident, LLC,
a Delaware limited liability company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF CONNECTICUT, LLC, a Delaware limited liability
company By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   Manager BROOKDALE LIVING COMMUNITIES OF
FLORIDA-CL, LLC, a Delaware limited liability company By:   PSLT-BLC Properties
Holdings, LLC, a Delaware limited liability company, its sole member By:   PSLT
OP, L.P., a Delaware limited partnership, its sole member By:   PSLT GP, LLC, a
Delaware limited liability company, its sole general partner By:   Ventas
Provident, LLC, a Delaware limited liability company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer
BROOKDALE LIVING COMMUNITIES OF ILLINOIS-2960, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF ILLINOIS-HV, LLC, a Delaware limited liability
company By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   Manager RIVER OAKS PARTNERS, an Illinois
general partnership By:   Brookdale Holdings, LLC, a Delaware limited liability
company, its general partner By:   PSLT-BLC Properties Holdings, LLC, a Delaware
limited liability company, its sole member By:   PSLT OP, L.P., a Delaware
limited partnership, its sole member By:   PSLT GP, LLC, a Delaware limited
liability company, its sole general partner By:   Ventas Provident, LLC, a
Delaware limited liability company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

THE PONDS OF PEMBROKE LIMITED PARTNERSHIP, an Illinois general partnership By:  
Brookdale Holdings, LLC, a Delaware limited liability company, its general
partner By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer
BROOKDALE LIVING COMMUNITIES OF ILLINOIS-II, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF MASSACHUSETTS-RB, LLC, a Delaware limited
liability company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited
liability company, its sole member By:   PSLT OP, L.P., a Delaware limited
partnership, its sole member By:   PSLT GP, LLC, a Delaware limited liability
company, its sole general partner By:   Ventas Provident, LLC, a Delaware
limited liability company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer
BROOKDALE LIVING COMMUNITIES OF MINNESOTA, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF NEW JERSEY, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer
BROOKDALE LIVING COMMUNITIES OF NEW YORK-GB, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer



--------------------------------------------------------------------------------

BROOKDALE LIVING COMMUNITIES OF WASHINGTON-PP, LLC, a Delaware limited liability
company By:   PSLT-BLC Properties Holdings, LLC, a Delaware limited liability
company, its sole member By:   PSLT OP, L.P., a Delaware limited partnership,
its sole member By:   PSLT GP, LLC, a Delaware limited liability company, its
sole general partner By:   Ventas Provident, LLC, a Delaware limited liability
company, its sole member By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   President and Chief Financial Officer
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:   Ventas,
Inc., a Delaware corporation, its general partner By:  

/S/ Richard A. Schweinhart

Name:   Richard A. Schweinhart Its:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

JOINDER BY BROOKDALE LESSEES

Each of the Brookdale Lessees joins into this Amendment for the limited purpose
of acknowledging the foregoing terms of this Amendment.

 

BROOKDALE LESSEES: BLC-SPRINGS AT EAST MESA, LLC, a Delaware limited liability
company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-WOODSIDE TERRACE, L.P.,
a Delaware limited partnership By:   BLC-Woodside Terrace, LLC, a Delaware
limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-ATRIUM OF SAN JOSE,
L.P., a Delaware limited partnership By:   BLC-Atrium of San Jose, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

BLC-BROOKDALE PLACE OF SAN MARCOS, L.P., a Delaware limited partnership By:  
BLC-Brookdale Place of San Marcos, LLC, a Delaware limited liability company By:
 

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-GABLES AT FARMINGTON,
LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-CHATFIELD, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BROOKDALE LIVING COMMUNITIES
OF FLORIDA, INC., a Delaware corporation By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-THE HALLMARK, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

BLC-KENWOOD OF LAKE VIEW, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-THE HERITAGE OF DES
PLAINES, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-DEVONSHIRE OF HOFFMAN
ESTATES, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-DEVONSHIRE OF LISLE,
LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-THE WILLOWS, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

BLC-HAWTHORNE LAKES, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-THE BERKSHIRE OF
CASTLETON, L.P., a Delaware limited partnership By:   BLC-The Berkshire of
Castleton, LLC, a Delaware limited liability company, its general partner By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-RIVER BAY CLUB, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-EDINA PARK PLAZA, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-BRENDENWOOD, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

BLC-PONCE DE LEON, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-THE GABLES AT BRIGHTON,
LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BLC-PARK PLACE, LLC, a
Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary BROOKDALE LIVING COMMUNITIES
OF ILLINOIS-DNC, LLC, a Delaware limited liability company By:  

/S/ Eric W. Hoaglund

Name:   Eric W. Hoaglund Its:   Assistant Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Provident Lessors

Brookdale Living Communities of Arizona-EM, LLC

Brookdale Living Communities of California-RC, LLC

Brookdale Living Communities of California, LLC

BLC of California-San Marcos, L.P.

Brookdale Living Communities of Connecticut, LLC

PSLT-BLC Properties Holdings, LLC, successor to Brookdale Living Communities of
Connecticut-WH, LLC

Brookdale Living Communities of Florida-CL, LLC

Brookdale Living Communities of Illinois-2960, LLC

Brookdale Living Communities of Illinois-HV, LLC

River Oaks Partners

PSLT-BLC Properties Holdings, LLC, successor to Brookdale Living Communities of
Illinois-Hoffman Estates, LLC

The Ponds of Pembroke Limited Partnership

PSLT-BLC Properties Holdings, LLC, successor to Brookdale Living Communities of
Illinois-HLAL, LLC

Brookdale Living Communities of Illinois-II, LLC

PSLT-BLC Properties Holdings, LLC, successor to BLC of Indiana-OL, L.P.

Brookdale Living Communities of Massachusetts-RB, LLC

Brookdale Living Communities of Minnesota, LLC

Brookdale Living Communities of New Jersey, LLC

PSLT-BLC Properties Holdings, LLC, successor to Brookdale Living Communities of
New Mexico-SF, LLC

Brookdale Living Communities of New York-GB, LLC

Brookdale Living Communities of Washington-PP, LLC

Ventas Realty, Limited Partnership



--------------------------------------------------------------------------------

Exhibit B

Brookdale Lessees

BLC-Springs at East Mesa, LLC

BLC-Woodside Terrace, L.P.

BLC-Atrium of San Jose, L.P.

BLC-Brookdale Place of San Marcos, L.P.

BLC-Gables at Farmington, LLC

BLC-Chatfield, LLC

Brookdale Living Communities of Florida, Inc.

BLC-The Hallmark, LLC

BLC-Kenwood of Lake View, LLC

BLC-The Heritage of Des Plaines, LLC

BLC-Devonshire of Hoffman Estates, LLC

BLC-Devonshire of Lisle, LLC

BLC-The Willows, LLC

BLC-Hawthorne Lakes, LLC

BLC-The Berkshire of Castleton, L.P.

BLC-River Bay Club, LLC

BLC-Edina Park Plaza, LLC

BLC-Brendenwood, LLC

BLC-Ponce de Leon, LLC

BLC-The Gables at Brighton, LLC

BLC-Park Place, LLC

Brookdale Living Communities of Illinois-DNC, LLC